Case 1:19-cv-06447-MKB-RLM Document 22 Filed 12/05/19 Page 1 of 2 PageID #: 171



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 74 PINEHURST LLC, et al.,

                                                         Case No. 19-cv-6447-MKB-RLM
                                Plaintiffs,
                 -v.-
                                                         NOTICE OF APPEARANCE
 STATE OF NEW YORK, et al.,

                                Defendants.


          PLEASE TAKE NOTICE that Kevin King, an attorney admitted to practice before this

 Court pro hac vice and partner in Covington & Burling LLP’s Washington, D.C. Office, hereby

 appears as counsel on behalf of Plaintiffs 74 Pinehurst LLC, 141 Wadsworth LLC, 177 Wadsworth

 LLC, Dino Panagoulias, Dimos Panagoulias, Vasiliki Panagoulias, and Eighty Mulberry Realty

 Corporation in the above-captioned action and respectfully requests that all pleadings, notices,

 orders, correspondence and other papers in connection with this action be served upon him at the

 following address:

                                  Kevin King
                                  COVINGTON & BURLING LLP
                                  One CityCenter, 850 Tenth St. NW
                                  Washington, DC 20001-4596
                                  Tel.: (202) 662-5488
                                  E-mail: kking@cov.com
Case 1:19-cv-06447-MKB-RLM Document 22 Filed 12/05/19 Page 2 of 2 PageID #: 172



 Dated:   Washington, DC                  COVINGTON & BURLING LLP
          December 5, 2019
                                      By: /s/ Kevin King
                                              Kevin King

                                          Covington & Burling LLP
                                          One CityCenter, 850 Tenth St. NW
                                          Washington, DC 20001-4596
                                          (202) 662-5488
                                          kking@cov.com

                                          Attorney for Plaintiffs
